Case 1:19-cv-22481-KMM Document 1 Entered on FLSD Docket 06/14/2019 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


 LUX BRANDS, LLC, a Florida Limited
 Liability Company, A/A/O MARLOW ASFA
 WASSANT, JR.,
                                                             CASE NO.:
        Plaintiff,
 v.

 FEDERAL INSURANCE COMPANY, a
 Foreign Profit Corporation

        Defendant.
 _________________________________________/

   DEFENDANT, FEDERAL INSURANCE COMPANY’S NOTICE OF REMOVAL AND
                 INCORPORATED MEMORANDUM OF LAW

        Defendant, FEDERAL INSURANCE COMPANY (“Federal”), by and through its

 undersigned counsel and pursuant to 28 U.S.C. §§ 1441, 1446, and 1332, respectfully petitions

 this Court for removal of the above-captioned action from the Circuit Court in and for Miami-

 Dade County, Florida to the United States District Court for the Southern District of Florida,

 Miami Division. In support thereof, Federal states as follows:


        1.       On or about May 7, 2019, Plaintiff filed the present Complaint in the Circuit

 Court in and for Miami-Dade County, Florida, Case No.: 2019-013754-CA. Federal was served

 with Plaintiff’s Complaint on May 20, 2019. [Plaintiff’s Summons and Complaint and the Notice

 of Service on Federal are attached hereto as part of Composite Exhibit “A”].

        2.       Plaintiff’s Complaint sets forth a single count for breach of contract (Count I).

 Plaintiff’s claim arises out of an alleged failure to pay a theft loss insurance claim by Federal

 regarding a motor vehicle rented by Plaintiff to its assignor, MARLOW ASFA WASSANT, JR.

 (“Wassant”).
Case 1:19-cv-22481-KMM Document 1 Entered on FLSD Docket 06/14/2019 Page 2 of 7



         3.       Plaintiff alleges that it is “a corporation organized under the laws of the State of

 Florida and that has its principal place of business in Miami-Dade County, Florida. See

 Plaintiff’s Complaint attached hereto as part of Composite Exhibit A at ¶ 2. The Florida Division

 of Corporations website supports Plaintiff’s allegation in that it states that Plaintiff is a Florida

 corporation with its principal place of business in Miami Beach, Florida. See Florida Division of

 Corporations website printout attached hereto as Exhibit “B”.

         4.       Federal, a subsidiary of Chubb INA Holdings, Inc., is a foreign corporation

 incorporated under the laws of the state of Indiana and maintains its principal place of business

 in Indianapolis, Indiana. See Florida Division of Corporations website printout attached hereto

 as Exhibit “C”. Thus, Federal is a citizen of the State of Indiana. 1

         5.       As such, there is a complete diversity of citizenship among the parties.

         6.       The amount in controversy in the instant action exceeds $75,000.00, without

 interest and costs. While Plaintiff’s Complaint only generally alleges damages in excess of

 $15,000, the policy at issue, which is attached to Plaintiff’s Complaint as Exhibit “A”, has a total

 limit of $100,000 for Rented Automobile Damage or Loss Benefit. See Exhibit “A” to Plaintiff’s

 Complaint at Pg. 6. Further, on or about February 22, 2019, Plaintiff submitted a claim for

 damages to Broadspire, the insurer’s third-party administrator, totaling $89,505 for damages

 under the subject policy. See Plaintiff’s claim submittal and supporting repair estimate attached

 hereto as Composite Exhibit “F”.

 1
   Federal has filed a Motion to Dismiss Plaintiff’s Complaint in the underlying state court action maintaining that
 the insurance policy underlying Plaintiff’s Complaint was not issued by Federal but was issued by ACE American
 Insurance Company (“ACE American”). See copy of Federal’s Motion to Dismiss and Incorporated Memorandum of
 Law attached hereto as Exhibit “D”. ACE American, a subsidiary of INA Holdings Corporation, is a foreign
 corporation incorporated under the laws of the State of Pennsylvania and with its principal place of business in
 Philadelphia, Pennsylvania. See Florida Division of Corporations website printout attached hereto as Exhibit “E”.
 Thus, ACE American is a citizen of the State of Pennsylvania. As such, there is complete diversity between the
 parties, even if Plaintiff’s Complaint is amended to substitute ACE American for Federal as the proper party
 defendant.
Case 1:19-cv-22481-KMM Document 1 Entered on FLSD Docket 06/14/2019 Page 3 of 7



        7.      In accordance with 28 U.S.C. § 1446(b), Federal’s Notice of Removal of this

 action is being filed within thirty (30) days of Federal being served with the summons and

 complaint in this matter. See Notice of Service of Process attached hereto as part of Composite

 Exhibit “A”.

        8.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 7.2, a true and legible copy of

 Plaintiff’s Complaint and other documents filed to date in the underlying matter are attached

 hereto as Composite Exhibit “A,” and a Civil Cover Sheet is attached hereto as Exhibit “G.”

        WHEREFORE, Federal respectfully requests that the action now pending against it in

 the Circuit Court in and for Miami-Dade County, Florida, be removed therefrom to this

 Honorable Court, and that this Court assume full jurisdiction over the cause herein as provided

 by law and grant such further relief as the Court deems just and proper.


                                  MEMORANDUM OF LAW


        The statutory requirements for removal of the present matter from state court to the

 United States District Court for the Southern District of Florida, Miami Division, have been met.

 Any civil action brought in state court may be removed by a defendant to federal court, in the

 district and division embracing the place where such action is pending, if the action could have

 originally been brought in federal court. See 28 U.S.C. § 1441(a); Ayres v. General Motors

 Corp., 234 F.3d 514, 517 (11th Cir. 2000); Rudnick v. Sears, Roebuck and Co., 358 F.Supp.2d

 1201, 1204 (S.D. Fla. 2005). To remove an action based on diversity jurisdiction, the matter in

 controversy must be between citizens of different states. See 28 U.S.C. § 1332(a). Furthermore,

 the amount in controversy in a diversity action must exceed $75,000, exclusive of interest and

 costs. 28 U.S.C. § 1332(a).
Case 1:19-cv-22481-KMM Document 1 Entered on FLSD Docket 06/14/2019 Page 4 of 7



       Federal has met the statutory requirements for removal of this action to federal court;

 therefore, removal is proper and appropriate. First, there is complete diversity of citizenship

 between Plaintiff and Federal (and between Plaintiff and ACE American). The burden of proving

 citizenship rests on the party invoking diversity and must be shown by a preponderance of the

 evidence. Under 28 U.S.C. § 1332, a corporation is a citizen of the state in which it is

 incorporated and the state in which it has its principal place of business. See Simon Holdings

 PLC Group of Companies U.K. v. Klenz, 878 F.Supp. 210, 211-12 (M.D.Fla. 1995). Here,

 Plaintiff has alleged that it is a Florida corporation with its principal place of business in Miami-

 Dade County and the Florida Division of Corporations website supports this allegation. See

 Composite Exhibit “A” and Exhibit “B”. Thus, Plaintiff is a citizen of the state of Florida. On

 the other hand, Federal is a citizen of the state of Indiana (and Ace American is a citizen of the

 state of Pennsylvania]. See Exhibits “C” and “E” attached hereto.


        Second, the statutory requirement that the amount in controversy exceed $75,000,

 exclusive of interest and costs, has been met as evidenced by the $100,000 limits of the policy at

 issue Plaintiff’s claim document and supporting repair estimate alleging damages of $89,505

 submitted to Broadspire. See Exhibit “A” to Plaintiff’s Complaint and Composite Exhibit “F”.

 See Perez-Malo v. First Liberty Ins. Corp., No. 1:17-CV-21180-KMM, 2017 WL 7731958, at *3

 (S.D. Fla. June 8, 2017) (“The Court finds that the repair estimate … is an ‘honest assessment of

 damages’ by Plaintiff … because it was prepared by Plaintiff’s public adjuster and reflects

 specific information to support Plaintiff’s claim for damages rather than ‘puffing and

 posturing.’”) (citing to various authorities). In the instant case, the repair estimate was prepared

 by a motor vehicle repair shop, as opposed to a public adjuster, but the rationale regarding the

 “honest assessment of damages” referenced in Perez-Malo is equally as applicable here.
Case 1:19-cv-22481-KMM Document 1 Entered on FLSD Docket 06/14/2019 Page 5 of 7



 Furthermore, Plaintiff is seeking recovery of attorney’s fees in this action pursuant to §627.428,

 Fla.Stat., and the reasonable amount of such fees can be considered in determining whether a

 Plaintiff’s claim meets the amount in controversy requirement for removal. Parker v. Scottsdale

 Ins. Co. 2019 WL 409039 (S.D. Fla. February 1, 2019); DO Restaurants, Inc. v. Aspen Specialty

 Ins. Co., 984 F.Supp.2d 1342, 1344 (S.D. Fla. 2013).


        For the foregoing reasons, this action is properly removable based upon diversity of

 citizenship and Federal has filed the present Notice of Removal within thirty (30) days of being

 served with the summons and complaint; and therefore, removal of this action to the present

 Court is appropriate.


        WHEREFORE, Federal respectfully requests that the action now pending against it in

 the Circuit Court in and for Miami-Dade County, Florida, be removed therefrom to this

 Honorable Court, and that this Court assume full jurisdiction over the cause herein as provided

 by law and grant such further relief as the Court deems just and proper.
Case 1:19-cv-22481-KMM Document 1 Entered on FLSD Docket 06/14/2019 Page 6 of 7



                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 14th day of June, 2019, the foregoing document was

 filed and served this day on all counsel of record identified on the attached Service List in the

 manner specified.


                                      /s/ Michael T. Bill
                                      MICHAEL T. BILL, ESQ.
                                      Florida Bar No.: 997722
                                      Young, Bill, Boles, Palmer, Duke & Thompson, P.A.
                                      Post Office Drawer 1070
                                      Pensacola, Florida 32591-1070
                                      Ph. (850) 432-2222 / Fax (850) 432-1444
                                      Primary email: mbill@flalawyer.net
                                      Secondary email: ejackson@flalawyer.net
                                      Counsel for Federal Insurance Company
Case 1:19-cv-22481-KMM Document 1 Entered on FLSD Docket 06/14/2019 Page 7 of 7



                                  SERVICE LIST
    LUX BRANDS, LLC a Florida Limited Liability Company, A/A/O MARLOW ASFA
             WASSANT, JR v. FEDERAL INSURANCE COMPANY
                             Case No.: 2019-013754-CA
                In the Circuit Court of the Eleventh Judicial Circuit
                      In and For Miami-Dade County, Florida


 Carlos Santisteban, Jr., Esq.
 CARLOS SANTISTEBAN, JR., P.A.
 6080 Bird Road, Suite 1
 Miami, FL 33155
 Ph.: (305) 930-8200
 Fax: (305) 930-8300
 eservice@csjrlaw.com
 carlos@csjrlaw.com
